     Case 2:20-cv-00517-JTM-DMD Document 106 Filed 06/17/21 Page 1 of 2




MINUTE ENTRY
DOUGLAS, M.J.
JUNE 17, 2021
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JERRY ROGERS, JR.                                                             CIVIL ACTION

 VERSUS                                                                             NO. 20-517

 SHERIFF RANDY SMITH, DANNY                                                 SECTION “H” (3)
 CULPEPER, and KEITH CANIZARO

       On June 16, 2021, the Motion to Compel Deposition Testimony (Rec. Doc. No. 95), filed

by defendants, St. Tammany Parish Sheriff Randy Smith, Danny Culpeper, and Keith Canizaro

(“Defendants”) came on for oral hearing before the undersigned. Present were

       Hope A. Phelps on behalf of plaintiff, Jerry Rogers, Jr.; and
       Chadwick W. Collings on behalf of defendants, Sheriff Randy Smith, Danny Culpeper,
       and Keith Canizaro

       For the reasons stated on the record,

       IT IS ORDERED that the Motion to Compel Deposition Testimony (Rec. Doc. No. 95) is

DENIED as the Court finds that the August 26, 2019 letter sent by attorney Brian Trainor did not

constitute a waiver of the attorney-client privilege. Thus, the Court will sustain Plaintiff’s

objections on the basis of attorney-client privilege and attorney work product doctrine. The Court

also sustains Plaintiff’s objection on the basis of work product as to the witness interviews

conducted by attorney Brian Trainor. See In re Grand Jury Subpoena, 870 F.3d 312, 317 (4th Cir.

2017) (quoting Hickman, 329 U.S.495, 516-17 (1947)) (Jackson, J., concurring) (“‘Even if [an

attorney's] recollection were perfect, the statement would be his language permeated with his

inferences.’ For most lawyers, imperfect recitations from memory of what a witness said would




 MJSTAR: 00:09
     Case 2:20-cv-00517-JTM-DMD Document 106 Filed 06/17/21 Page 2 of 2




inevitably reveal what the attorney deemed important enough to remember.”); Herwig v. Marine

Shale Processors, Inc., No. CIV. A. 92-2753, 1993 WL 205097, at *2 (E.D. La. June 8, 1993),

aff'd, No. CIV. A. 92-2753, 1994 WL 10156 (E.D. La. Jan. 11, 1994) (“Whatever [an attorney]

may now remember, with or without reference to his notes, would be work -product. Defendants

have made no showing which can overcome the special protection afforded an attorney's

recollections by the rules and the cases.”). Furthermore, the Court distinguishes these

circumstances from its previous Order (Rec. Doc. No. 66), which concerned audio recordings

created in anticipation of litigation and containing an attorney’s opinions, conclusions, and mental

impressions.

       IT IS FURTHER ORDERED that Defendants’ request for attorney’s fees is DENIED.




                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
